United States Court of Appeals
                     For the First Circuit


No. 18-1465

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                       ERICK LEVAR ADAMS,
                     a/k/a X, a/k/a DEUCE,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                  Thompson, Selya, and Barron,
                         Circuit Judges.


     Mary June Ciresi for appellant.
     Benjamin M. Block, Assistant United States Attorney, with
whom Halsey B. Frank, United States Attorney, was on brief, for
appellee.


                        August 18, 2020
            SELYA, Circuit Judge.     Under the Constitution, a warrant

authorizing the search of property cannot issue except upon a

showing of probable cause.        See U.S. Const. amend. IV.      Under this

standard, such a warrant may issue only upon a showing that a crime

has been committed and that evidence of that crime is likely to be

found by a search of the designated property.             See United States

v. Clark, 685 F.3d 72, 78 (1st Cir. 2012).            In the case at hand,

defendant-appellant     Erick      Levar     Adams,   convicted    of    drug-

trafficking and firearms offenses, challenges the district court's

refusal to suppress the avails of a number of warrant-backed

searches.     Concluding, as we do, that each of the challenged

warrants issued upon a sufficient showing of probable cause and

that the defendant's other claims of error lack bite, we affirm

his conviction and sentence.

I. BACKGROUND

            We   rehearse   the   facts     as   supportably   found    by   the

district court following an omnibus hearing on several of the

defendant's motions to suppress.           When appropriate, we supplement

these findings with uncontested facts drawn from the broader

record.     See United States v. Dancy, 640 F.3d 455, 458 (1st Cir.

2011).

            In December of 2014, two state police troopers stopped

a rental car being driven by the defendant near Sanford, Maine.

After learning that the defendant was driving without a valid


                                    - 2 -
license, the troopers arrested him.              A post-arrest search of the

defendant's person revealed that he was carrying approximately

$500 in cash.

           During the course of the stop, Special Agent Randall

Medeiros of the Maine Drug Enforcement Agency (MDEA) was summoned

to the scene.       The officers then conducted two separate canine

sniffs directed at the car.         Both dogs alerted to the presence of

drugs in the passenger compartment.                   An ensuing search of the

passenger compartment and a backpack found in the backseat of the

car disclosed three cellphones, the cut corner of a plastic bag

(resembling a "Dominican tie" commonly used to package drugs), and

two loose screws (suggesting that parts of the rental car had been

disassembled, perhaps to hide drugs).

           The car was towed to a police barracks, and a search

warrant   was    procured.       The    search        revealed    two   additional

cellphones but no contraband.          The defendant was allowed to leave

but — approximately one month later — Medeiros obtained search

warrants for the contents of the five cellphones.

           The   MDEA   was   not      the     only    law   enforcement    agency

interested in the defendant.           Roughly two months after the 2014

traffic stop, police officers in Connecticut obtained a search

warrant for an apartment rented by the defendant.                       During the

ensuing   search,     officers    found        (among     other   things)    large




                                       - 3 -
quantities    of   cocaine   and   heroin,   along   with   drug-packaging

accoutrements.

             Meanwhile, the MDEA continued its investigation of the

defendant's activities.      Several confidential informants told the

authorities that the defendant and his associates were dealing

drugs in and around Biddeford, Maine.        Agents proceeded to arrange

a number of controlled drug buys from the defendant's associates

and coordinated one buy from the defendant himself.             The Maine

probe reached a climax in January of 2016 when agents secured

arrest warrants for the defendant and one of his associates,

pinpointed their location at a hotel in Saco, and secured a no-

knock search warrant for the particular hotel room in which the

two men were staying.        Prior to executing the arrest warrant,

agents observed the defendant leave the hotel and retrieve a black

bag from a parked blue Volkswagen.           Later — when executing the

arrest   warrants     —   the   officers     observed   drugs   and   drug

paraphernalia scattered in plain view throughout the hotel room.

They also saw drugs in the bag the defendant had retrieved from

the blue Volkswagen.

             Based on these observations, the officers obtained an

additional warrant authorizing searches of both the hotel room and

the Volkswagen.      A thorough search of the hotel room unearthed

substantial quantities of heroin, cocaine, and cocaine base (crack

cocaine), together with approximately $27,000 in cash.


                                   - 4 -
           One thing sometimes leads to another, and the Volkswagen

search turned up paperwork for a storage locker in the name of the

girlfriend of one of the defendant's associates.                   The agents

visited the storage facility and viewed video footage depicting

the man who had been sharing the hotel room with the defendant

driving the Volkswagen and entering the storage unit about twenty-

four hours earlier.      Once a canine sniff produced a positive alert

for the presence of narcotics inside the storage locker, another

search warrant was obtained.        This search yielded firearms and

additional drugs.

           In due season, a federal grand jury sitting in the

District   of   Maine    charged   the   defendant     (in    a    superseding

indictment) in five counts.        Only two counts are relevant for

present purposes:       count 1 charged the defendant with conspiracy

to possess with intent to distribute and to distribute at least

280 grams of cocaine base and unspecified quantities of other

drugs, see 21 U.S.C. §§ 841(a)(1), 846, and count 4 charged him

with   possession   of    a   firearm    by    a   felon,    see   18   U.S.C.

§§ 922(g)(1), 924(e).         The defendant initially maintained his

innocence and filed a flurry of motions to suppress evidence

stemming from the seizures and searches of the cellphones, the

hotel room, and the storage locker.           After an omnibus evidentiary

hearing, the district court denied all of the motions.                    The

defendant subsequently moved to suppress evidence gleaned from the


                                   - 5 -
search of the Connecticut apartment, and the court denied this

motion on the papers.

          Jury selection was set to begin on June 5, 2017.                    A few

days before, the defendant entered a conditional guilty plea to

counts 1 and 4, see Fed. R. Crim. P. 11(a)(2), reserving the right

to appeal the district court's denials of his suppression motions.

Specifically, his conditional plea allowed him only "to have an

appellate court review" the district "court's decisions dated

November 29, 2016 and May 12, 2017 on [his] Motions to Suppress."

In exchange, the government agreed to dismiss the remaining charges

and to recommend a sentence of between 180 and 300 months.                      The

district court accepted this binding plea agreement.

          A   little   under        one   month   after      the    change-of-plea

hearing, the defendant moved to retract his guilty plea. Following

a further hearing, the district court denied the motion.                      Some

months   later,    the         defendant      moved       unsuccessfully        for

reconsideration   of     the    earlier     denials     of    the    plethora    of

suppression   motions.         At   the   disposition     hearing,      the   court

sentenced the defendant to a 300-month term of immurement.                    This

timely appeal followed.




                                      - 6 -
II. ANALYSIS

           We    subdivide      our    discussion     of      the    defendant's

asseverational array into four segments.1             First, we treat with

the 2014 traffic stop.          Second, we deal sequentially with the

defendant's     attacks    on   the   cellphone     warrants,       the    warrant

authorizing the search of the Connecticut apartment, the no-knock

warrant, and the storage locker warrant.2              Third, we summarily

dispose of the defendant's vain attempt to secure review of the

district court's denial of his motion to reconsider its earlier

suppression rulings.       Fourth, we train the lens of our inquiry on

the district court's denial of the defendant's motion to withdraw

his guilty plea.

                           A.   The Traffic Stop.

           We start with the defendant's remonstrances about the

2014 traffic stop that led to the seizure of the five cellphones.

Although   we   start     there,   these      remonstrances    soon       encounter




     1 We note that the defendant has augmented his counsel's
briefing with pro se briefing. For simplicity's sake, we address
the preserved and properly developed arguments contained in these
various briefs without attributing particular arguments to
particular briefs.   Any claims of error not addressed in this
opinion are either insufficiently developed, patently meritless,
or both, and all such claims are rejected without further
elaboration.
     2 Each of the challenged warrants was issued following the

submission of a warrant application. In turn, each application
incorporated a supporting affidavit or affidavits executed by one
or more law enforcement officers. We refer throughout to these
affidavits without pausing to identify the particular affiant(s).


                                      - 7 -
insurmountable obstacles.      The defendant never raised any of them

in his myriad motions to suppress and, in all events, they are

foreclosed by the terms of his conditional plea.

            Federal Rule of Criminal Procedure 11(a)(2) allows a

defendant, "[w]ith the consent of the court and the government,"

to enter a conditional guilty plea "reserving in writing the

right to have an appellate court review an adverse determination

of a specified pretrial motion."          A primary purpose of this rule

is   to   "'identify    precisely    what   pretrial   issues    have   been

preserved for appellate review,' and to husband scarce judicial

resources by permitting a defendant fully to litigate hoarded

issues while at the same time lessening the burden on busy

district courts and sparing the sovereign the expense of trial."

United States v. Caraballo-Cruz, 52 F.3d 390, 392 (1st Cir.

1995) (quoting Fed. R. Crim. P. 11 advisory committee's note to

1983 amendment).       Virtually any and all nonjurisdictional issues

not explicitly preserved for appeal in the conditional plea

agreement    —   and   certainly    all   Fourth   Amendment    suppression

issues — are deemed waived.3        See United States v. Anderson, 374

F.3d 955, 958 (10th Cir. 2004); United States v. Ramos, 961 F.2d




      3We say "[v]irtually" because the Supreme Court has made
clear that a guilty plea does not waive a subsequent challenge to
"the Government's power to 'constitutionally prosecute'" the
defendant.   Class v. United States, 138 S. Ct. 798, 805 (2018)
(quoting United States v. Broce, 488 U.S. 563, 575 (1989)).


                                    - 8 -
1003, 1005-06 (1st Cir. 1992), overruled on other grounds by

United States v. Caron, 77 F.3d 1 (1st Cir. 1996) (en banc);

United States v. Simmons, 763 F.2d 529, 533 (2d Cir. 1985).

         Under the terms of his conditional plea, the defendant

reserved the right to appeal only the district court's two

suppression   rulings,    namely,   the   omnibus   order   entered   on

November 29, 2016, and the order entered on May 12, 2017 (which

denied the motion to suppress the fruits of the Connecticut

apartment search).    Neither of those rulings was directed to the

validity of the traffic stop or the actions that followed at the

site of the stop.     On its face, then, the conditional plea did

not reserve any right to challenge the traffic stop on appeal.

         To be sure, the district court's first suppression

ruling (November 29, 2016) touched on the traffic stop.               But

this was purely by way of background.        For instance, the court

memorialized that "there [was] no issue concerning whether the

officers unreasonably prolonged the stop to effectuate the dog

sniffs" since the defendant had already been arrested at the

time of the sniffs.      So, too, the court wrote that the roadside

search of the defendant's vehicle and backpack were justified

by the dogs' positive alerts for the presence of contraband and

by the automobile exception to the warrant requirement.           See,

e.g., Carroll v. United States, 267 U.S. 132, 153-56 (1925);

United States v. Maldonado, 356 F.3d 130, 137 (1st Cir. 2004).


                                 - 9 -
              We   conclude   that   the   court's   references    to   these

matters are plainly insufficient to reserve the traffic stop for

appeal when the motions to suppress never challenged that stop

and the defendant himself never raised any such challenge during

the suppression hearing.        This conclusion is strengthened by the

fact   that    the defendant, during the        lead-up   to    the   omnibus

suppression hearing, never argued that the traffic stop was

unsupported by reasonable suspicion or probable cause; that the

stop was unlawfully prolonged; or that the canine sniffs and

subsequent search of the car were unlawful.             And to remove all

doubt, the district court stated unequivocally in its omnibus

suppression ruling that the defendant did "not appear to challenge

the basis for the initial stop of the vehicle," and the defendant's

subsequent filings did not contradict this statement.

              It is a commonsense proposition that defendants who

choose to enter conditional guilty pleas must "use care and

precision in framing the issues to be preserved for appeal."

Simmons, 763 F.2d at 533 (quoting United States v. Pinto-Mejia,

720 F.2d 248, 256 (2d Cir. 1983)).             The natural corollary of

this proposition is that conditional plea agreements are to be

construed according to their tenor.             See Ramos, 961 F.2d at

1005-06; Simmons, 763 F.2d at 533.            Here, the conditional plea

agreement, fairly read, does not encompass the traffic-stop

claims that the defendant now seeks to pursue.                 Consequently,


                                     - 10 -
those claims have been waived, and the defendant is foreclosed

from raising them in this appeal.          See Anderson, 374 F.3d at 958

(explaining   that     entry    of   conditional      plea    waives     all

suppression arguments not specifically preserved for appeal);

cf. United States v. Dietz, 950 F.2d 50, 55 (1st Cir. 1991)

("[A]rguments not seasonably addressed to the trial court may

not be raised for the first time in an appellate venue.").

                          B.    The Warrants.

          The defendant contends that a constellation of search

warrants used to gather evidence against him were unsupported by

probable cause or were otherwise infirm.          The contested warrants

authorized, respectively, searches of the five seized cellphones,

a search of the defendant's Connecticut apartment, an entry into

the defendant's hotel room, and a search of the storage locker.

          Before turning to the warrants, we offer a handy primer

on some matters of general application.        When reviewing a district

court's disposition of a motion to suppress, we screen the court's

factual findings for clear error and assay its ultimate conclusions

about the existence of probable cause de novo.         See United States

v. Almonte-Báez, 857 F.3d 27, 31 (1st Cir. 2017).            In conducting

this tamisage, we construe the record in the light most congenial

to the district court's ruling and will affirm the court's denial

of a suppression motion "as long as that denial is supported by

any   particularized   and     objectively     reasonable    view   of   the


                                  - 11 -
evidence."        United States v. Tanguay, 811 F.3d 78, 81 (1st Cir.

2016).

             As    relevant      here,    a   finding    of   probable    cause    is

righteous "when the totality of the circumstances create 'a fair

probability that contraband or evidence of a crime will be found

in a particular place.'"            Almonte-Báez, 857 F.3d at 31 (quoting

United States v. Tanguay, 787 F.3d 44, 50 (1st Cir. 2015)); see

United States v. Coombs, 857 F.3d 439, 446 (1st Cir. 2017).                       The

probable cause standard "is not a high bar."                     Kaley v. United

States, 571 U.S. 320, 338 (2014).                 It demands only "the kind of

'fair probability' on which 'reasonable and prudent [people,] not

legal technicians, act.'"            Florida v. Harris, 568 U.S. 237, 244

(2013) (alteration in original) (quoting Illinois v. Gates, 462

U.S. 213, 231, 238 (1983)).

             A showing of probable cause may be premised on either

direct or circumstantial evidence or some combination of the two.

See Gates, 462 U.S. at 238; Clark, 685 F.3d at 78.                   Such a showing

leaves   ample      room   for    reasonable      inferences    based    on   common

experience:        an affidavit submitted to show probable cause need

not point to some straight-line connection but, rather, may rely

on the affiant's connecting of a series of dots in a commonsense

way.   See Harris, 568 U.S. at 244.

             It    is   against    this       backdrop   that   we   consider     the

defendant's challenges to the sundry warrants.


                                         - 12 -
            1.    The Cellphone Warrants.          We start with the warrants

authorizing searches of the five cellphones recovered in the wake

of   the   traffic   stop.    As     might    be   expected,   the   affidavits

underpinning the five cellphone warrants closely resemble one

another, and we discuss them in the aggregate.                 The defendant's

criticism    of   these   warrants    focuses      on   Medeiros's   statement,

contained in the affidavits annexed to the warrant application,

that the defendant had "been observed at several known drug

locations in the Southern Maine area over the course of several

months."     The defendant suggests that this statement lacked any

factual context or indicia of reliability.              He adds that when this

"unsubstantiated assertion" is removed from the probable cause

equation, the remaining information is too meager to support a

finding of probable cause to believe that the phones were likely

to contain evidence of drug trafficking.

            It is true, of course, that an affidavit submitted in

support of a warrant application must demonstrate probable cause

"in some trustworthy fashion."         United States v. Nocella, 849 F.2d

33, 39 (1st Cir. 1988) (quoting United States v. Aguirre, 839 F.2d

854, 857 (1st Cir. 1988)).      Similarly, if data points limned in an

affidavit derive from confidential informants, a reviewing court

must take into account "the veracity and reliability of [those]

informants, and the basis of their knowledge." Id. Here, however,

the disputed statement is not attributed to information gleaned


                                     - 13 -
from an informant. And in our judgment, a neutral magistrate would

be   fully   justified   in    deeming   the   sworn   statements   of   an

experienced MDEA agent, presumably based on his knowledge of the

ongoing investigation, as trustworthy.            After all, "[w]e have,

with a regularity bordering on the echolalic, endorsed the concept

that a law enforcement officer's training and experience may yield

insights that support a probable cause determination."              United

States v. Floyd, 740 F.3d 22, 35 (1st Cir. 2014).

             In any event, we need not probe this point too deeply.

Even if we excise the disputed statement from the probable cause

calculus, the remaining content of each affidavit amply supported

a finding of probable cause.      The affidavits rehearsed the details

of the traffic stop, including the $500 found on the defendant's

person in small-denomination bills; the two positive dog sniffs;

and the items found as a result of the traffic stop, including the

five cellphones, the distinctively tied plastic bag, and the loose

screws.       In   addition,   the   affidavits    contained   Medeiros's

averments that drug traffickers often use multiple cellphones to

arrange transactions, package drugs in plastic bags using the

"Dominican tie" technique, and stow drugs in a vehicle's "natural

voids" accessible only after the removal of plastic molding held

in place by "screws or clips."

             Direct evidence is not necessary to ground a probable

cause determination where, as here, the import of circumstantial


                                  - 14 -
evidence is obvious.       See United States v. Gonzalez-Arias, 946

F.3d 17, 24 (1st Cir. 2019), cert. denied, __ S. Ct. __ (2020);

United States v. Edmiston, 46 F.3d 786, 789 (8th Cir. 1995).

Notwithstanding that the car itself was not found to contain a

detectable quantity of drugs, all of the enumerated facts strongly

suggested drug-trafficking activities.             See, e.g., Harris, 568

U.S. at 245-46, 246 n.2 (noting that police dogs alert to odor,

but not necessarily presence, of drugs and that such alerts

establish probable cause "that either drugs or evidence of a drug

crime . . . will be found"). Taken in their totality, the inference

that they suggest is inescapable.

           To cinch the matter, the affidavit also recounted that

the   defendant   had   been   arrested    twice    before,   resulting     in

narcotics charges.      Both arrests occurred in Rhode Island in 2013,

and both involved facts strikingly similar to the 2014 traffic

stop in Maine.    In each instance, the defendant was operating a

rental   car,   driving    without   a   valid   license,     and   found   in

possession of multiple cellphones and significant amounts of cash.

These earlier arrests — in each of which several ounces of crack

cocaine was seized — combined with the evidence harvested from the

2014 traffic stop gave rise to probable cause to believe that the

defendant had been, and continued to be, involved in a drug-

trafficking enterprise.




                                  - 15 -
               The defendant has a fallback position.             He argues that

the passage of approximately one month between the 2014 traffic

stop    and    the   issuance    of   the   search   warrants     for   the   five

cellphones undermined any finding of probable cause since "[n]o

additional information" suggestive of drug trafficking emerged in

the interim.         This argument lacks force.           We have "repeatedly

refused to assess an affidavit's staleness by counting the number

of days between the events described in the affidavit and a

warrant's issuance, as a merchant would beads on an abacus."

United States v. Tiem Trinh, 665 F.3d 1, 13 (1st Cir. 2011).

Instead, we examine a variety of factors bearing on staleness,

such as "the nature of the information [in the affidavit], the

nature and characteristics of the suspected criminal activity, and

the likely endurance of the information."                Id. at 13-14 (quoting

United States v. Morales-Aldahondo, 524 F.3d 115, 119 (1st Cir.

2008)).       As we already have explained, the evidence garnered from

the 2014 traffic stop, coupled with the known details of the

defendant's 2013 arrests, gave rise to probable cause to believe

that he had been engaged in a continuous course of drug-trafficking

and that the multiple cellphones recovered from the traffic stop

were tools of the trade and, thus, likely to contain evidence of

criminal activity.          The passage of approximately one month between

the seizure of the phones and the issuance of the warrant in no

way    diminished     the    likelihood     that   the   phones   would   contain


                                      - 16 -
incriminating evidence.   Cf. United States v. Schaefer, 87 F.3d

562, 568 (1st Cir. 1996) (explaining that "drug conspiracies tend

to be ongoing operations, rendering timely information that might,

in other contexts, be regarded as stale").

          That is game, set, and match.    The affidavits submitted

in connection with the applications for the five cellphone warrants

contained more than enough information to justify a finding of

probable cause to believe that the defendant was engaged in drug

trafficking and that the cellphones were likely to contain evidence

of that activity.     The motion to suppress the fruits of the

cellphone searches was, therefore, appropriately denied.

          2.   The Connecticut Apartment Warrant.   We turn next to

the warrant authorizing a search of the apartment in Norwich,

Connecticut.   The defendant contends that this warrant was not

supported by probable cause sufficient to show that the apartment

likely contained evidence of drug trafficking. The record, though,

tells a different tale.   The affidavit annexed to the application

for the challenged warrant contains more than enough information

to underpin a finding of probable cause.

          Collectively, the two affidavits that underpinned the

issuance of this warrant recount various encounters by police

officers with the Connecticut apartment.     In December of 2014,

officers observed a suspect in an unrelated murder investigation

enter and leave an apartment (later identified as Apartment #3) on


                              - 17 -
the third floor of the apartment building. The following February,

officers learned that the murder suspect had visited "Apartment

#3" three months earlier to retrieve a handgun.         Also in February,

officers   encountered    one   Larry   Miliner,   an   associate   of   the

suspect, outside the apartment building and in possession of

cocaine.   Miliner said that, roughly an hour before the officers'

arrival, he had entered the same apartment that the murder suspect

previously had visited.      The police identified this apartment as

Apartment #3.   Upon further inquiry, Miliner stated that it was

rented by his cousin "Eric" and also stated that the apartment

housed both "an aggressive pitbull" and "several other dogs locked

within a bedroom."       When pressed for further details about the

apartment, he "became uncooperative."

           When queried, the property manager identified "Eric

Adams" as the tenant renting Apartment #3.         He reported that Adams

had not been seen in the vicinity for over a month.          The affiants

then noted — drawing on their collective experience — that drug

traffickers often maintain "stash houses" for the storage of drugs

and firearms and that these sites are "commonly protected by

canines" and frequented by dealers for only short periods of time.

Finally, the affiants observed that Adams was known to be a

"member[] of the Bloods street gang" and had "recently been

investigated for trafficking large amounts of cocaine" in Maine.




                                  - 18 -
          While these facts, if taken in isolation, may leave room

for innocent explanation, we conclude that, taken together, they

form an adequate basis for a finding of probable cause to believe

that Apartment #3 was being maintained as a stash house and would

likely contain evidence of drug trafficking.         Cf. Bourjaily v.

United States, 483 U.S. 171, 180 (1987) ("The sum of an evidentiary

presentation may well be greater than its constituent parts.").

The defendant resists this conclusion.       His argument, though, is

easily dispatched.

          One pillar of the defendant's argument is that Miliner

never told the officers that the drugs found on his person came

from Apartment #3.   This is true as far as it goes, but it does

not take the defendant very far.          According to the affidavit,

Miliner was found with drugs on his person, and he stated that he

had been in an apartment that the officers identified as Apartment

#3 roughly an hour before the officers' arrival.      This information

took on added importance when, after a search, Miliner's own

apartment was found to be free of drugs.      One reasonable inference

that could be drawn is that the drugs recovered from Miliner's

person came from Apartment #3.        See Tanguay, 811 F.3d at 81

(explaining   that   reviewing    courts    must   affirm   denials   of

suppression motions that are "supported by any . . . objectively

reasonable view of the evidence").




                                 - 19 -
             Another      pillar      of     the   defendant's        argument   is    his

assertion that the information concerning the murder suspect's

retrieval of a gun from Apartment #3 had grown stale by the time

the officers were told about this event three months later.                            We

think   that      the    district      court       had   room    to   find    that    this

information was not stale, see Tiem Trinh, 665 F.3d at 13-14; and

in any event, the officers' encounter with Miliner took place on

the   very   same       day   that    the    warrant     authorizing      a   search   of

Apartment #3 was issued.                    The information gleaned from that

encounter,     when      fused       with    the     officers'    knowledge      of    the

defendant's involvement in gang activities and drug trafficking,

was enough to support a finding of probable cause for the search.

See Almonte-Báez, 857 F.3d at 32.

             That ends this aspect of the matter.                     The remainder of

the defendant's arguments either depend upon information that is

dehors the record or relate to matters that are only of marginal

relevance to the probable cause calculus.                   Reading the affidavits

in their entirety and drawing reasonable inferences to the district

court's behoof, we hold that the court did not clearly err in

denying the defendant's motion to suppress the fruits of the

Connecticut apartment search.

             3.    The No-Knock Warrant.             The defendant next trains his

fire on the warrant authorizing a no-knock entry into his hotel

room for the purpose of executing previously issued arrest warrants


                                            - 20 -
for the defendant and his confederate.                    Once again, he is shooting

blanks.

               At the outset, the defendant suggests that the factual

allegations contained in the underlying affidavit were inadequate

to permit a finding of probable cause to search the hotel room.

This suggestion is hopeless.             The affidavit remarked the existence

of an outstanding arrest warrant for the defendant and described

both     cellphone        location       data       and     physical        surveillance

establishing the defendant's presence at the hotel.                         No more was

exigible to make out a sufficient showing of probable cause.

               There is also a second, independently sufficient, reason

why this challenge fails:            the defendant attempts to raise it for

the    first     time   on     appeal.         We   have     held,    with     unrivaled

consistency, that (subject to narrow exceptions, not relevant

here) legal theories cannot make their debut in the court of

appeals.       See Teamsters Union, Loc. No. 59 v. Superline Transp.

Co., 953 F.2d 17, 21 (1st Cir. 1992) ("If any principle is settled

in    this   circuit,     it    is   that,      absent      the   most     extraordinary

circumstances, legal theories not raised squarely in the lower

court cannot be broached for the first time on appeal.").

               The   defendant       does       have      one     preserved     argument

implicating the hotel room warrant.                 In the court below, he argued

that   the     no-knock      provision    of     the      warrant    was    unsupported.




                                         - 21 -
Although the defendant renews this argument on appeal, he gains no

traction from it.

            Urging us to find an insufficient factual basis for the

no-knock    provision,         the   defendant     seizes      upon   the   affiant's

statement that "drug traffickers often keep firearms with them to

protect their product."           He insists that "boilerplate language" in

the affidavit was inadequate to support a no-knock entry in the

absence    of    some       particularized    basis      for   believing    that   the

defendant was armed.           The defendant, however, leans too heavily on

a dysphemism that does not fit.

            Although law enforcement officers executing a warrant

ordinarily must knock and announce their presence, a magistrate

may authorize a no-knock entry if the applicant offers reasonable

grounds to expect that the typical knock-and-announce procedure

"would be dangerous or futile, or . . . would inhibit the effective

investigation          of   the   crime    by,     for    example,    allowing     the

destruction of evidence."            United States v. Banks, 540 U.S. 31, 36

(2003) (alteration in original) (quoting Richards v. Wisconsin,

520 U.S. 385, 394 (1997)); see United States v. Jones, 523 F.3d

31, 36 (1st Cir. 2008).               In the case at hand, the affidavit

submitted       with    the    no-knock     warrant      application    established

reasonable grounds to think that the defendant and his confederate

might be armed.         It described evidence gathered from confidential

informants indicating that the two men were engaged in drug


                                          - 22 -
trafficking.      This evidence included descriptions of controlled

buys and contained assurances from an informant that the defendant

"ke[pt] his shit" at the hotel.           We have previously deemed it "a

commonsense inference" that drug traffickers often keep firearms

on   hand   to   protect   "drug   cash    and   spoils    from   any    would-be

robbers." United States v. Rivera, 825 F.3d 59, 65 (1st Cir. 2016)

(explaining      that   this   inference      derives     "from   the    everyday

understanding of the drug trade's violent nature").                Drawing this

commonsense inference, we conclude that the facts delineated in

the affidavit justified the inclusion of a no-knock provision in

the warrant.

            4.    The Storage Locker Warrant.           This brings us to the

warrant authorizing the search of the storage locker rented by the

girlfriend of one of the defendant's associates.                  The defendant

claims that this warrant was not supported by a showing of probable

cause to believe that the storage locker was likely to contain

contraband or other evidence of drug trafficking.                 Relatedly, he

claims that the authorities had no reason to connect anything in

the locker to him.      These claims do not withstand scrutiny.

            To    begin,   the     affidavit     underpinning      the    warrant

painstakingly recounted the events leading up to the defendant's

arrest, including the affiant's observations of the defendant

leaving the hotel and retrieving a bag from the blue Volkswagen.

This account went on to catalog the contraband seen inside the


                                     - 23 -
hotel room and in the bag that the defendant had retrieved.                    Then,

it described the paperwork for the storage locker found in a

subsequent warrant-backed search of the blue Volkswagen and noted

the existence of video footage showing the defendant's associate

accessing         the   locker    shortly    before   the   defendant's      arrest.

Finally, it revealed that a canine sniff performed immediately

outside the storage locker had yielded a positive alert.                    Taken in

the ensemble, the facts contained within the four corners of the

affidavit comprised a solid predicate for a finding of probable

cause to believe that the storage locker was likely to contain

proof of the defendant's suspected drug trafficking.

                  There is one loose end.       The defendant asserts that the

affidavit          underpinning    the    storage     locker   warrant      included

"intentionally          or   recklessly     false   information"    and     that   the

district court brushed off his request for a hearing about these

supposed infirmities.            See Franks v. Delaware, 438 U.S. 154, 155-

56 (1978); see also United States v. Barbosa, 896 F.3d 60, 67-69

(1st       Cir.    2018)     (outlining     requirements    for    Franks    hearing

challenging veracity of warrant application).                     This assertion,

though, lacks a foothold in the record:                     the defendant never

requested a Franks hearing concerning this affidavit.4                       Seen in


       4
       The record citation that he furnishes in support of this
claim of error relates to his request for a Franks hearing about
the affidavit connected with the no-knock warrant for his hotel
room. That Franks claim has not been pursued on appeal.


                                          - 24 -
this light, the defendant's claim of error falls squarely within

the general rule that a party cannot ask the court of appeals for

relief that he did not seek in the district court.                 See United

States v. Tkhilaishvili, 926 F.3d 1, 18 (1st Cir.), cert. denied,

140 S. Ct. 412 (2019); Beaulieu v. IRS, 865 F.2d 1351, 1352 (1st

Cir. 1989).

                    C.   The Motion to Reconsider.

           We need not linger long over the defendant's challenge

to the district court's denial of his motion to reconsider various

suppression rulings.     As we explain below, this challenge does not

make it out of the starting gate.

           To begin, we note a temporal anomaly.         As said, the plea

agreement makes pellucid that the defendant may appeal only the

district court's orders denying his motions to suppress, that is,

the   orders   entered   on   November   29,   2016,   and   May   12,   2017,

respectively.    On its face, then, the order denying the motion to

reconsider appears to fall outside the boundaries of these reserved

appeal rights.    Because the conditional plea in this case reserved

to the defendant only the right to appeal those suppression rulings

specified in the plea condition, it would seem likely that the

defendant has waived any right to appeal the denial of the motion

to reconsider.

           The problem, though, is that the motion to reconsider

was not filed until December 1, 2017, months after the district


                                  - 25 -
court's acceptance of the defendant's conditional guilty plea.          We

have been unable to find any persuasive authority applying a

conditional   plea   agreement's    preclusive   effect   to   a   pretrial

motion filed after the conditional plea was accepted.                 Here,

however, we need not venture onto terra incognita and try to

resolve this conundrum:    there is another — and fully dispositive

— reason why this claim of error goes up in smoke.

          This dispositive reason rests on a familiar principle.

That principle relates to the novelty of the contents of the

motion to reconsider.     Although the motion purported to challenge

the denial of the defendant's earlier suppression motions, it

featured an array of entirely new arguments.           "[I]t is settled

beyond hope of contradiction that, at least in the absence of

exceptional circumstances, a party may not advance new arguments

in a motion for reconsideration when such arguments could and

should have been advanced at an earlier stage of the litigation."

Carib. Mgmt. Grp. v. Erikon LLC, ___ F.3d ___, ___ (1st Cir. 2020)

[No. 19-1421, slip op. at 21]; accord Mancini v. City of Providence

ex rel. Lombardi, 909 F.3d 32, 48 (1st Cir. 2018); United States

v. Allen, 573 F.3d 42, 53 (1st Cir. 2009).       Since the new arguments

advanced in the motion for reconsideration were available to the

defendant both at the times that he moved to suppress and when he

entered his plea and since the circumstances of this case are in

no way exceptional, he is foreclosed from raising those new


                                   - 26 -
arguments for the first time on appeal.      Consequently, his claim

of error dies aborning.

                   D.   The Plea-Withdrawal Motion.

          The defendant has one last shot in his sling. He assigns

error to the district court's denial of his motion to withdraw his

conditional    guilty   plea.   Some   stage-setting   helps   to   lend

perspective.

          A criminal defendant "has no absolute right to withdraw

a guilty plea."     United States v. Caramadre, 807 F.3d 359, 366

(1st Cir. 2015).    Where, as here, a defendant moves to withdraw a

guilty plea after the district court has accepted the plea but

before sentencing, he bears the burden of establishing "a fair and

just reason for requesting the withdrawal."     Id. (quoting Fed. R.

Crim. P. 11(d)(2)(B)).      The most important integer in the plea-

withdrawal calculus is whether the defendant's "original guilty

plea was knowing, intelligent, and voluntary."    Id.   Of course, an

inquiring court also should consider other factors, such as "the

plausibility and weight of the reason given for the withdrawal,

the timing of the request, whether the defendant is now colorably

asserting legal innocence, and whether the original plea was

pursuant to a plea agreement." Id. (quoting United States v. Aker,

181 F.3d 167, 170 (1st Cir. 1999)).        If the totality of these

factors militates in favor of allowing the plea to be withdrawn,




                                - 27 -
the court should then consider whether, and to what extent,

withdrawal would prejudice the government.         See id.

           We review a district court's denial of a motion to

withdraw a guilty plea for abuse of discretion.           See United States

v. Dávila-Ruiz, 790 F.3d 249, 251 (1st Cir. 2015).            "An abuse of

discretion 'occurs when a material factor deserving significant

weight is ignored, when an improper factor is relied upon, or when

all proper and no improper factors are assessed, but the court

makes a serious mistake in weighing them.'"               United States v.

Soto-Beníquez, 356 F.3d 1, 30 (1st Cir. 2003) (quoting Indep. Oil

& Chem. Workers, Inc. v. Procter & Gamble Mfg. Co., 864 F.2d 927,

929 (1st Cir. 1988)).

           In this instance, the defendant submits that his guilty

plea was neither knowing nor voluntary when tendered because he

had insufficient time to digest late-breaking discovery and to

consider the government's final plea offer.               In addition, the

defendant says that the looming prospect of a potential life

sentence and concerns about his family clouded his judgment and

rendered his guilty plea involuntary. Following a hearing at which

the   defendant   testified,   the   district     court    rejected    these

importunings and found that the defendant's original plea was

knowing, intelligent, and voluntary.           The court emphasized that

the defendant — who was no "neophyte in dealing with the [criminal

justice]   system"   —   had   engaged    in    "fairly    extensive   plea


                                 - 28 -
negotiations" and had not made a "spur-of-the-moment" decision.

In the court's view, the defendant was simply having "second

thoughts" about his earlier capitulation.

           We discern nothing resembling an abuse of discretion in

the district court's determination that the defendant failed to

establish a fair and just reason for withdrawing his guilty plea.

There is no indication that the court overlooked any material

factor, relied upon any improper factor, or made a serious mistake

in judgment when weighing the relevant considerations.                  We add

only a few brief comments.

           To    begin,    the   defendant's      contention    that    he    had

insufficient time to consider belated discovery is unconvincing.

The defendant's chief complaint in this respect relates to the

production,     shortly   before   the    planned       commencement   of    jury

selection, of the full arrest record of one of the participants in

a controlled drug buy.      This record included two arrests, at least

one of which was for drug possession.            As the defendant tells it,

this arrest record "bolstered his defense."

           But there is a rub.         The defendant had long been aware

of the affidavit underpinning the no-knock search warrant, which

made clear that this particular confidential informant had been

arrested   for    drug    possession     after    the    controlled    buy    and

subsequently terminated as an informant.            The upshot is that the

defendant — when filing his motions to suppress and thereafter —


                                   - 29 -
had available enough information to argue that the confidential

informant's drug use and difficulties with the law rendered her

unreliable.         And to seal the deal, the defendant and his counsel

received all the remaining information about the confidential

informant at least a few days before the defendant decided to enter

a conditional guilty plea.5           It follows that, before deciding to

plea,      the    defendant   had   adequate   time    to    weigh   whether   the

confidential informant's full arrest history might strengthen his

defense.

                 The defendant's remaining arguments in favor of allowing

him to withdraw his plea are equally unavailing.                 Although we do

not doubt that the defendant may have felt "[p]ressured by the

prospect of a life sentence" and the potential hardship such a

sentence would inflict on "his ailing mother and his children,"

many       criminal    defendants    labor     under   the     strain   of     such

considerations.         See United States v. Pellerito, 878 F.2d 1535,

1541 (1st Cir. 1989) (explaining that criminal prosecutions are

inherently "stressful experiences" and that "many defendants" are


       5
       The record is murky as to exactly when the defendant received
this information — but it is beyond dispute that he received it
before he entered his conditional plea. The government told the
district court that full arrest histories had been provided to the
defendant roughly three weeks before the defendant tendered his
plea.    The defendant maintains, though, that he received the
information just days before he pleaded.         Either way, it is
apparent that the defendant and his counsel had at least a few
days to review the confidential informant's full arrest record and
decide whether to proceed with plea negotiations.


                                      - 30 -
"sensitive     to     external   considerations"     such     as   familial

pressures).     A defendant seeking to unravel a guilty plea "must

show more than a mere 'sensitiv[ity] to external considerations.'"

Caramadre, 807 F.3d at 369 (alteration in original) (quoting

Pellerito, 878 F.2d at 1541).      Instead, such a defendant must show

that he pleaded guilty "under so much duress that [his plea] could

no longer be considered a product of free will."        Id.    Evidence of

agitation arising out of familial circumstances does not, without

more, show duress or lack of voluntariness.           See Pellerito, 878

F.2d at 1541.       In this case, there is no "more."

             Nor is the needle moved by the defendant's argument that

he "did not have sufficient time" to consider the government's

final plea offer. Although he says that he had only ninety minutes

to weigh the offer, there is nothing to suggest that this was a

hard deadline imposed by the government.        At any rate, the record

makes manifest that plea negotiations were ongoing throughout the

week that jury selection was slated to begin and that the defendant

had several meetings with his attorney during the course of that

week with respect to the government's offers.               A defendant's

participation in the plea negotiation process is a highly relevant

fact in considering whether his guilty plea was knowing and

voluntary.    See Caramadre, 807 F.3d at 370.      So, too, is the length

of the period during which plea negotiations persisted. See United

States v. Pagan-Ortega, 372 F.3d 22, 29 (1st Cir. 2004).


                                  - 31 -
              We add, moreover, that the defendant has proffered no

meaningful claim of actual innocence.              Although he made a vague

assertion of innocence at the hearing on his plea-withdrawal

motion, the district court gave that assertion "no credibility

whatsoever."       Credibility determinations are normally grist for

the factfinder's mill, see Caramadre, 807 F.3d at 372, and we see

no abuse of discretion in the district court's determination that

the defendant's stroke-of-midnight claim of innocence was not

credible.       After all, a district court is not obliged "to give

weight to a self-serving, unsupported claim of innocence."                 United

States v. Ramos, 810 F.2d 308, 313 (1st Cir. 1987).                       This is

especially true when — as in this case — such a belated claim of

innocence      "flies    in   the   face    of   several   admissions     to   the

contrary."      United States v. Santiago Miranda, 654 F.3d 130, 139

(1st Cir. 2011) (quoting United States v. Isom, 580 F.3d 43, 53

(1st Cir. 2009)).

              Refined to its essence, this case strikes a familiar

note.        The defendant "affirmatively declared under oath at a

properly conducted Rule 11 hearing that he was guilty of the crimes

with which he was charged."            United States v. Flete-Garcia, 925

F.3d 17, 25 (1st Cir.) (quoting United States v. Dunfee, 821 F.3d

120, 128 (1st Cir. 2016) (per curiam)), cert. denied, 140 S. Ct.

388 (2019).       He has failed to offer any persuasive reason as to

why     we   should     permit   him   to   walk   away    from   those    solemn


                                       - 32 -
declarations.     Consequently, the district court was free to give

decisive weight to the statements made by the defendant at the

change-of-plea colloquy.    See id.

            To say more would be pointless.    "This court has not

allowed defendants, absent coercion or mistake, to renege on plea

agreements on the basis that they have miscalculated their risks

and benefits or have belatedly discovered a new defense."    United

States v. Muriel, 111 F.3d 975, 981 (1st Cir. 1997).        Buyer's

remorse is not enough.    Hewing to that line, we conclude that the

district court did not abuse its discretion in determining that

the defendant failed to establish a fair and just reason for

withdrawing his conditional guilty plea.

III. CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                                - 33 -